Exhibit 10.1

April 30, 2008

Mr. James J. Comitale

Rite Aid Corporation

30 Hunter Lane

Camp Hill, Pennsylvania 17011

Re: Rite Aid / Drugstore.com Agreement Amendment

Dear Mr. Comitale:

I am writing with regard to amending Section 15.5 of the Main Agreement between
Rite Aid Corporation (“Rite Aid”) and drugstore.com (“drugstore.com”) dated
June 17, 1999 (the “Agreement”). Section 15.5 provides that the Agreement will
automatically be extended for successive one year periods unless either party
gives the other party written notice not later than one year and 30 days prior
to the expiration of the Term of the Agreement.

As we have previously discussed, both Rite Aid and drugstore.com wish to defer
the deadline for written notification of nonrenewal under section 15.5 by two
months. Accordingly, by signing the acknowledgement below on Rite Aid’s behalf,
the parties will agree to amend only section 15.5 of the Agreement to read as
follows:

15.5 Unless either party gives the other party written notice not later than
eleven (11) months prior to the expiration of the initial ten year Term that it
does wish to extend the Term, the Term will automatically be extended for
successive one year periods. Any additional one year term will automatically be
extended for successive one year periods. Any additional one year term will
automatically be renewed unless either party gives the other party written
notice to the contrary not later than thirty (30) days prior to the expiration
of the then current term.

Neither party intends this amendment of section 15.5 of the Agreement to in any
way modify any other term of the Agreement or the Pharmacy Supply and Services
Agreement between Rite Aid and drugstore.com, also dated June 17, 1999. If the
foregoing meets with your approval, please countersign this letter agreement
below and return an original to me.

 

Sincerely, /s/Yukio Morikubo Yukio Morikubo drugstore.com, inc.

 

Agreed and accepted:     RITE AID CORPORATION       /s/James J. Comitale      
Name:   James J. Comitale       Title:   Vice President & Assistant     Date:  
April 30, 2008